The opinion of the court was delivered by
Woodward, J.
— The acceptor of a bill of exchange and the drawer of a negotiable note stand as principal debtors, and after endorsement, the endorsers stand as sureties. As between themselves, the payee may be, after negotiation of the paper, the principal debtor, and the maker the surety. This is always the case as between an accommodation drawer and his payee, but in the hands of a third party the paper is, as to him, just that which it imports to be on the face of it. It follows, of course, that *309time given to the endorser, or a composition accepted from him by the holder, does not discharge the drawer, since a principal debtor is not discharged by indulgence shown to his surety. Yet to the extent to which the endorser pays the holder, the drawer of accommodation paper is discharged, else part of the debt would be collected twice. These principles, abundantly sustained by the authorities cited in the argument, entitled the plaintiffs below to a judgment for the sum of the notes sued, less whatever they had received from Hillborn, the endorser. This is stated in the affidavit as 20 per cent., or thereabouts, which is too indefinite for a good affidavit of defence; but as, on the argument before us, counsel consented to a credit of 20 per cent., we will affirm the judgment for the balance, directing the court below to ascertain the amount by deducting the 20 per cent, as of the date of the payment if readily ascertainable, and if not, then as of the date of the judgment.